Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  DETAILED ACTION
This action is in response to applicant’s original filings made on 1/28/2022. Claim 1 is cancelled. Claims 2-16 are new and pending.
Specification (Title)
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Specification (Disclosure)
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. See paragraphs (23, 67-69, 74, 77) of applicant’s original disclosure. 
The use of the term [AMAZON ], which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term. See paragraph 3 of applicant’s original disclosure.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Independent claims 2, 15 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,985,927 and 927’ hereinafter. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to the following: 
(17/231803)  A method of securing access to a service in a cloud infrastructure from a client device outside of the cloud infrastructure, the method comprising: in response to a user request received from the client device, creating, in a memory of the cloud infrastructure, a virtual device corresponding to the client device; associating at least a certificate, a key, a policy and a predetermined pattern of heartbeat messages with the virtual device in the memory; providing the certificate and the key to the client device; monitoring heartbeat messages received from the client device, each heartbeat message including the certificate and being in accordance with the policy associated with the virtual device; changing a recorded status of the key in accordance with a correspondence of the monitored heartbeat messages to the predetermined pattern; and in response to messages received from a first application and a second application on the client device, controlling access by the first application and the second application to the service in accordance with the recorded status of the key.
maps to (927’) generating, by a server device in the cloud infrastructure, at least one key and a certificate, and associating, in a memory, the at least one key with a predetermined pattern of heartbeat messages; providing, by the server device, the client device with the at least one key and the certificate; monitoring, by the server device, heartbeat messages received from the client device, each said heartbeat message including the certificate; 
when the monitored heartbeat messages are detected to be consistent with a-the predetermined pattern, changing a state associated with the at least one key from a second state to a first state, and when the monitored heartbeat messages are detected to be inconsistent with the predetermined pattern, changing the state associated with the at least one key from the first state to the second state; providing the client device access secured with the key to the service in the cloud infrastructure when the state corresponds to the first state; and preventing the client device from access secured with the key to the service in the cloud infrastructure when the state corresponds to the second state.
Allowable Subject Matter
Independent claims 2, 15 and 16 would be allowable if the applicant submitted an approved Terminal Disclaimer to overcome the rejection made under Double Patenting set forth in this Office Action or the applicant amends the claims to overcome the rejection made under Double Patenting. As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The examiner notes for the record that the prior art made of record below discloses shadow devices on a cloud corresponding to a physical device. The examiner notes however that neither of the noted prior art references below discloses the function of providing a heartbeat message as claimed by the applicant. 
Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: WIESMAIER; Alexander et al. (US Patent Publication No. 20180203744) and Scanlon; Ryan M. et al. (US Patent No. 9,900,556).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN F WRIGHT whose telephone number is (571)270-3826.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN F WRIGHT/              Examiner, Art Unit 2497